Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 1 of 15 Page ID #:464




  1   Romina Keshishyan, Esq. Bar No.: 303522
      romina@rklegalpc.com
  2
      RK LEGAL, PC
  3   655 North Central Avenue, Suite 1700
      Glendale, California 91203
  4
      Telephone: (323) 744-4124
  5   Facsimile: (323) 763-7770
  6   Attorney for Plaintiff
  7
      Jon Yonemitsu, Esq. Bar No. 199026
  8   jyonemitsu@littler.com
      Noah J. Woods, Esq. Bar No. 264823
  9
      nwoods@littler.com
 10   Kara A. Cole, Esq. Bar No. 306515
      kcole@littler.com
 11
      LITTLER MENDELSON, P.C.
 12   501 W. Broadway, Suite 900
      San Diego, California 92101-3577
 13
      Telephone: (619) 232-0441
 14   Facsimile: (619) 232-4302
 15
      Attorneys for Defendant
 16
 17                         UNITED STATES DISTRICT COURT
 18                        CENTRAL DISTRICT OF CALIFORNIA
 19    ROBERTO GONZALEZ, an
                                                Case No. 2:20-cv-02735-SB-MRW
 20    individual,

 21                  Plaintiff,                 STIPULATED PROTECTIVE
                                                ORDER
 22                  vs.
 23
       TROJAN BATTERY COMPANY,
 24    LLC, a limited liability company,        ‫ ܈‬Check if submitted without
       and DOES 1 through 100, inclusive,       material modifications to MRW form
 25

 26                  Defendants.
 27

 28
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 2 of 15 Page ID #:465




  1   1.    INTRODUCTION
  2         1.1    PURPOSES AND LIMITATIONS
  3         Discovery in this action is likely to involve production of confidential,
  4   proprietary, or private information for which special protection from public
  5   disclosure and from use for any purpose other than prosecuting this litigation may
  6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  7   enter the following Stipulated Protective Order. The parties acknowledge that this
  8   Order does not confer blanket protections on all disclosures or responses to
  9   discovery and that the protection it affords from public disclosure and use extends
 10   only to the limited information or items that are entitled to confidential treatment
 11   under the applicable legal principles. The parties further acknowledge, as set forth
 12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 14   procedures that must be followed and the standards that will be applied when a party
 15   seeks permission from the court to file material under seal.
 16         1.2    GOOD CAUSE STATEMENT
 17         This action involves employment claims, including disability discrimination,
 18   harassment, retaliation, and derivative claims, wrongful termination and wage and
 19   hour allegations inherently involving the discovery and disclosure of private and
 20   confidential personal, medical and employment information, including but not
 21   limited to, plaintiff’s sensitive and confidential mental and physical health records
 22   and medical history, current and/or former employee witness’s names, addresses,
 23   telephone numbers, social security numbers, personal identifiable information, job
 24   titles, personnel files, including confidential human resource files, and other private
 25   and confidential information for which special protection from public disclosure and
 26   from use for any purpose other than prosecution of this action is warranted.
 27         Such confidential and private information is otherwise generally unavailable
 28   to the public and/or is privileged or otherwise protected from disclosure under state
                                                2
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 3 of 15 Page ID #:466




  1   or federal statutes, court rules, case decisions, or common law. Disclosure of the
  2   foregoing confidential information to the public without proper protection will result
  3   in serious violation of privacy of third parties and may lead to misuse of such
  4   information. Accordingly, to expedite the flow of information, to facilitate the
  5   prompt resolution of disputes over confidentiality of discovery materials, to
  6   adequately protect information the parties are entitled to keep confidential, to ensure
  7   that the parties are permitted reasonable necessary uses of such material in
  8   preparation for and in the conduct of trial, to address their handling at the end of the
  9   litigation, and serve the ends of justice, a protective order for such information is
 10   justified in this matter. It is the intent of the parties that information will not be
 11   designated as confidential for tactical reasons and that nothing be so designated
 12   without a good faith belief that it has been maintained in a confidential, non-public
 13   manner, and there is good cause why it should not be part of the public record of this
 14   case.
 15   2.      DEFINITIONS
 16           2.1   Action: Roberto Gonzalez v. Trojan Battery Company, LLC, Case No.
 17   2:20-cv-02735-SB-MRW.
 18           2.2   Challenging Party:      a Party or Non-Party that challenges the
 19   designation of information or items under this Order.
 20           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 21   how it is generated, stored or maintained) or tangible things that qualify for
 22   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 23   the Good Cause Statement.
 24           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
 25   their support staff).
 26           2.5   Designating Party: a Party or Non-Party that designates information or
 27   items that it produces in disclosures or in responses to discovery as
 28   “CONFIDENTIAL.”
                                                 3
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 4 of 15 Page ID #:467




  1         2.6    Disclosure or Discovery Material: all items or information, regardless
  2   of the medium or manner in which it is generated, stored, or maintained (including,
  3   among other things, testimony, transcripts, and tangible things), that are produced or
  4   generated in disclosures or responses to discovery in this matter.
  5         2.7    Expert: a person with specialized knowledge or experience in a matter
  6   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  7   an expert witness or as a consultant in this Action.
  8         2.8    House Counsel: attorneys who are employees of a party to this Action.
  9   House Counsel does not include Outside Counsel of Record or any other outside
 10   counsel.
 11         2.9    Non-Party: any natural person, partnership, corporation, association, or
 12   other legal entity not named as a Party to this action.
 13         2.10 Outside Counsel of Record: attorneys who are not employees of a
 14   party to this Action but are retained to represent or advise a party to this Action and
 15   have appeared in this Action on behalf of that party or are affiliated with a law firm
 16   which has appeared on behalf of that party, and includes support staff.
 17         2.11 Party: any party to this Action, including all of its officers, directors,
 18   employees, consultants, retained experts, and Outside Counsel of Record (and their
 19   support staffs).
 20         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 21   Discovery Material in this Action.
 22         2.13 Professional Vendors:         persons or entities that provide litigation
 23   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 25   and their employees and subcontractors.
 26         2.14 Protected Material:       any Disclosure or Discovery Material that is
 27   designated as “CONFIDENTIAL.”
 28
                                                 4
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 5 of 15 Page ID #:468




  1         2.15 Receiving Party:        a Party that receives Disclosure or Discovery
  2   Material from a Producing Party.
  3   3.    SCOPE
  4         The protections conferred by this Stipulation and Order cover not only
  5   Protected Material (as defined above), but also (1) any information copied or
  6   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  7   compilations of Protected Material; and (3) any testimony, conversations, or
  8   presentations by Parties or their Counsel that might reveal Protected Material.
  9         Any use of Protected Material at trial will be governed by the orders of the
 10   trial judge. This Order does not govern the use of Protected Material at trial.
 11   4.    DURATION
 12         Once a case proceeds to trial, all of the information admitted or used during a
 13   public trial that was designated as confidential or maintained pursuant to this
 14   protective order becomes public and will be presumptively available to all members
 15   of the public, including the press, unless compelling reasons supported by specific
 16   factual findings to proceed otherwise are made to the trial judge in advance of the
 17   trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
 18   Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
 19   discovery from “compelling reasons” standard when merits-related documents are
 20   part of court record). Accordingly, to the extent any material is subsequently used
 21   for or admitted during a public trial of this matter, the terms of this protective order
 22   do not extend beyond the commencement of such trial.
 23         If the Action resolves prior to a public trial, the confidentiality obligations
 24   imposed by this Order will remain in effect until a Designating Party agrees
 25   otherwise in writing or a court order otherwise directs. Final disposition will be
 26   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 27   or without prejudice; and (2) final judgment herein after the completion and
 28   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                 5
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 6 of 15 Page ID #:469




  1   including the time limits for filing any motions or applications for extension of time
  2   pursuant to applicable law.
  3   5.    DESIGNATING PROTECTED MATERIAL
  4         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  5   Each Party or Non-Party that designates information or items for protection under
  6   this Order must take care to limit any such designation to specific material that
  7   qualifies under the appropriate standards. The Designating Party must designate for
  8   protection only those parts of material, documents, items, or oral or written
  9   communications that qualify so that other portions of the material, documents,
 10   items, or communications for which protection is not warranted are not swept
 11   unjustifiably within the ambit of this Order.
 12         Mass, indiscriminate, or routinized designations are prohibited. Designations
 13   that are shown to be clearly unjustified or that have been made for an improper
 14   purpose (e.g., to unnecessarily encumber the case development process or to impose
 15   unnecessary expenses and burdens on other parties) may expose the Designating
 16   Party to sanctions.
 17         If it comes to a Designating Party’s attention that information or items that it
 18   designated for protection do not qualify for protection, that Designating Party must
 19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 20         5.2    Manner and Timing of Designations. Except as otherwise provided in
 21   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 23   under this Order must be clearly so designated before the material is disclosed or
 24   produced.
 25         Designation in conformity with this Order requires:
 26         (a) for information in documentary form (e.g., paper or electronic documents,
 27   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 28   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                                 6
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 7 of 15 Page ID #:470




  1   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
  2   portion or portions of the material on a page qualifies for protection, the Producing
  3   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  4   markings in the margins).
  5                 A Party or Non-Party that makes original documents available for
  6   inspection need not designate them for protection until after the inspecting Party has
  7   indicated which documents it would like copied and produced. During the
  8   inspection and before the designation, all of the material made available for
  9   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
 10   identified the documents it wants copied and produced, the Producing Party must
 11   determine which documents, or portions thereof, qualify for protection under this
 12   Order. Then, before producing the specified documents, the Producing Party must
 13   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
 14   If only a portion or portions of the material on a page qualifies for protection, the
 15   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 16   appropriate markings in the margins).
 17         (b) for testimony given in depositions that the Designating Party identify the
 18   Disclosure or Discovery Material on the record, before the close of the deposition all
 19   protected testimony.
 20         (c) for information produced in some form other than documentary and for
 21   any other tangible items, that the Producing Party affix in a prominent place on the
 22   exterior of the container or containers in which the information is stored the legend
 23   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 24   protection, the Producing Party, to the extent practicable, will identify the protected
 25   portion(s).
 26         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 27   failure to designate qualified information or items does not, standing alone, waive
 28   the Designating Party’s right to secure protection under this Order for such material.
                                                7
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 8 of 15 Page ID #:471




  1   Upon timely correction of a designation, the Receiving Party must make reasonable
  2   efforts to assure that the material is treated in accordance with the provisions of this
  3   Order.
  4   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
  5             6.1   Timing of Challenges.    Any Party or Non-Party may challenge a
  6   designation of confidentiality at any time that is consistent with the Court’s
  7   Scheduling Order.
  8             6.2   Meet and Confer.     The Challenging Party will initiate the dispute
  9   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
 10   et seq.
 11             6.3   The burden of persuasion in any such challenge proceeding will be on
 12   the Designating Party.       Frivolous challenges, and those made for an improper
 13   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 14   parties) may expose the Challenging Party to sanctions. Unless the Designating
 15   Party has waived or withdrawn the confidentiality designation, all parties will
 16   continue to afford the material in question the level of protection to which it is
 17   entitled under the Producing Party’s designation until the Court rules on the
 18   challenge.
 19   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
 20             7.1   Basic Principles. A Receiving Party may use Protected Material that is
 21   disclosed or produced by another Party or by a Non-Party in connection with this
 22   Action only for prosecuting, defending, or attempting to settle this Action. Such
 23   Protected Material may be disclosed only to the categories of persons and under the
 24   conditions described in this Order. When the Action has been terminated, a
 25   Receiving Party must comply with the provisions of section 13 below (FINAL
 26   DISPOSITION).
 27

 28
                                                  8
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 9 of 15 Page ID #:472




  1         Protected Material must be stored and maintained by a Receiving Party at a
  2   location and in a secure manner that ensures that access is limited to the persons
  3   authorized under this Order.
  4         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  5   otherwise ordered by the court or permitted in writing by the Designating Party, a
  6   Receiving      Party    may     disclose    any    information   or   item   designated
  7   “CONFIDENTIAL” only to:
  8               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  9   well as employees of said Outside Counsel of Record to whom it is reasonably
 10   necessary to disclose the information for this Action;
 11               (b) the officers, directors, and employees (including House Counsel) of
 12   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 13               (c) Experts (as defined in this Order) of the Receiving Party to whom
 14   disclosure is reasonably necessary for this Action and who have signed the
 15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 16               (d) the Court and its personnel;
 17               (e) court reporters and their staff;
 18               (f) professional jury or trial consultants, mock jurors, and Professional
 19   Vendors to whom disclosure is reasonably necessary for this Action and who have
 20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 21               (g) the author or recipient of a document containing the information or a
 22   custodian or other person who otherwise possessed or knew the information;
 23               (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 24   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 25   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 26   will not be permitted to keep any confidential information unless they sign the
 27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 28   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                     9
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 10 of 15 Page ID #:473




  1    deposition testimony or exhibits to depositions that reveal Protected Material may
  2    be separately bound by the court reporter and may not be disclosed to anyone except
  3    as permitted under this Stipulated Protective Order; and
  4              (i) any mediator or settlement officer, and their supporting personnel,
  5    mutually agreed upon by any of the parties engaged in settlement discussions.
  6    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  7    IN OTHER LITIGATION
  8          If a Party is served with a subpoena or a court order issued in other litigation
  9    that compels disclosure of any information or items designated in this Action as
 10    “CONFIDENTIAL,” that Party must:
 11              (a) promptly notify in writing the Designating Party. Such notification
 12    will include a copy of the subpoena or court order;
 13              (b) promptly notify in writing the party who caused the subpoena or order
 14    to issue in the other litigation that some or all of the material covered by the
 15    subpoena or order is subject to this Protective Order. Such notification will include
 16    a copy of this Stipulated Protective Order; and
 17              (c)   cooperate with respect to all reasonable procedures sought to be
 18    pursued by the Designating Party whose Protected Material may be affected.
 19          If the Designating Party timely seeks a protective order, the Party served with
 20    the subpoena or court order will not produce any information designated in this
 21    action as “CONFIDENTIAL” before a determination by the court from which the
 22    subpoena or order issued, unless the Party has obtained the Designating Party’s
 23    permission. The Designating Party will bear the burden and expense of seeking
 24    protection in that court of its confidential material and nothing in these provisions
 25    should be construed as authorizing or encouraging a Receiving Party in this Action
 26    to disobey a lawful directive from another court.
 27    9.    A    NON-PARTY’S        PROTECTED           MATERIAL     SOUGHT       TO    BE
 28    PRODUCED IN THIS LITIGATION
                                                10
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 11 of 15 Page ID #:474




  1              (a) The terms of this Order are applicable to information produced by a
  2    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  3    produced by Non-Parties in connection with this litigation is protected by the
  4    remedies and relief provided by this Order. Nothing in these provisions should be
  5    construed as prohibiting a Non-Party from seeking additional protections.
  6              (b) In the event that a Party is required, by a valid discovery request, to
  7    produce a Non-Party’s confidential information in its possession, and the Party is
  8    subject to an agreement with the Non-Party not to produce the Non-Party’s
  9    confidential information, then the Party will:
 10                 (1) promptly notify in writing the Requesting Party and the Non-Party
 11    that some or all of the information requested is subject to a confidentiality
 12    agreement with a Non-Party;
 13                 (2) promptly provide the Non-Party with a copy of the Stipulated
 14    Protective Order in this Action, the relevant discovery request(s), and a reasonably
 15    specific description of the information requested; and
 16                 (3) make the information requested available for inspection by the
 17    Non-Party, if requested.
 18              (c) If the Non-Party fails to seek a protective order from this court within
 19    14 days of receiving the notice and accompanying information, the Receiving Party
 20    may produce the Non-Party’s confidential information responsive to the discovery
 21    request. If the Non-Party timely seeks a protective order, the Receiving Party will
 22    not produce any information in its possession or control that is subject to the
 23    confidentiality agreement with the Non-Party before a determination by the court.
 24    Absent a court order to the contrary, the Non-Party will bear the burden and expense
 25    of seeking protection in this court of its Protected Material.
 26    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 27          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 28    Protected Material to any person or in any circumstance not authorized under this
                                                  11
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 12 of 15 Page ID #:475




  1    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  2    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  3    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  4    persons to whom unauthorized disclosures were made of all the terms of this Order,
  5    and (d) request such person or persons to execute the “Acknowledgment and
  6    Agreement to Be Bound” that is attached hereto as Exhibit A.
  7    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  8    PROTECTED MATERIAL
  9          When a Producing Party gives notice to Receiving Parties that certain
 10    inadvertently produced material is subject to a claim of privilege or other protection,
 11    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 12    Procedure 26(b)(5)(B).      This provision is not intended to modify whatever
 13    procedure may be established in an e-discovery order that provides for production
 14    without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 15    (e), insofar as the parties reach an agreement on the effect of disclosure of a
 16    communication or information covered by the attorney-client privilege or work
 17    product protection, the parties may incorporate their agreement in the stipulated
 18    protective order submitted to the court.
 19    12.   MISCELLANEOUS
 20          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 21    person to seek its modification by the Court in the future.
 22          12.2 Right to Assert Other Objections. By stipulating to the entry of this
 23    Protective Order no Party waives any right it otherwise would have to object to
 24    disclosing or producing any information or item on any ground not addressed in this
 25    Stipulated Protective Order. Similarly, no Party waives any right to object on any
 26    ground to use in evidence of any of the material covered by this Protective Order.
 27          12.3 Filing Protected Material. A Party that seeks to file under seal any
 28    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                  12
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 13 of 15 Page ID #:476




  1    only be filed under seal pursuant to a court order authorizing the sealing of the
  2    specific Protected Material at issue. If a Party's request to file Protected Material
  3    under seal is denied by the court, then the Receiving Party may file the information
  4    in the public record unless otherwise instructed by the court.
  5    13.   FINAL DISPOSITION
  6          After the final disposition of this Action, as defined in paragraph 4, within 60
  7    days of a written request by the Designating Party, each Receiving Party must return
  8    all Protected Material to the Producing Party or destroy such material. As used in
  9    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 10    summaries, and any other format reproducing or capturing any of the Protected
 11    Material. Whether the Protected Material is returned or destroyed, the Receiving
 12    Party must submit a written certification to the Producing Party (and, if not the same
 13    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 14    (by category, where appropriate) all the Protected Material that was returned or
 15    destroyed and (2) affirms that the Receiving Party has not retained any copies,
 16    abstracts, compilations, summaries or any other format reproducing or capturing any
 17    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 18    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 19    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 20    reports, attorney work product, and consultant and expert work product, even if such
 21    materials contain Protected Material. Any such archival copies that contain or
 22    constitute Protected Material remain subject to this Protective Order as set forth in
 23    Section 4 (DURATION).
 24

 25

 26
 27

 28
                                                 13
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 14 of 15 Page ID #:477




  1    14.   Any willful violation of this Order may be punished by civil or criminal
  2    contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
  3    authorities, or other appropriate action at the discretion of the Court.
  4    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  5

  6    DATED: September 28 , 2020                  /s/ Romina Keshishyan
                                                   Romina Keshishyan
  7                                                RK LEGAL, PC
                                                   Attorneys for Plaintiff
  8

  9

 10    DATED: September 29 , 2020                  /s/ Kara A. Cole
                                                   Jon C. Yonemitsu
 11                                                Noah J. Woods
                                                   Kara A. Cole
 12                                                LITTLER MENDELSON, P.C.
                                                   Attorneys for Defendant
 13

 14    FILER ATTESTATION
 15          Pursuant to Local Rule 5-4.3.4(a)(2) I hereby attest all other signatories listed,
 16    and on whose behalf the filing is submitted, concur in the filing’s content and have
 17    authorized the filing
 18

 19    Dated: September 29 , 2020                  /s/ Kara A. Cole
                                                   Noah J. Woods
 20                                                LITTLER MENDELSON, P.C.
 21
                                                    Attorneys for Defendant
                                                    Trojan Battery Company, LLC
 22

 23    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 24

 25

 26           
       DATED:_______________                       __________________________________
                                                   HON. MICHAEL R. WILNER
 27                                                United States Magistrate Judge
 28
                                                  14
Case 2:20-cv-02735-SB-MRW Document 30 Filed 09/29/20 Page 15 of 15 Page ID #:478




  1                                         EXHIBIT A
  2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3          I, ____________________ [full name], of ____________________________
  4    [full address], declare under penalty of perjury that I have read in its entirety and
  5    understand the Stipulated Protective Order that was issued by the United States
  6    District Court for the Central District of California on ___________[date] in the
  7    case of Roberto Gonzalez v. Trojan Battery Company, LLC, Case No. 2:20-cv-
  8    02735-SB-MRW. I agree to comply with and to be bound by all the terms of this
  9    Stipulated Protective Order and I understand and acknowledge that failure to so
 10    comply could expose me to sanctions and punishment in the nature of contempt. I
 11    solemnly promise that I will not disclose in any manner any information or item that
 12    is subject to this Stipulated Protective Order to any person or entity except in strict
 13    compliance with the provisions of this Order.
 14          I further agree to submit to the jurisdiction of the United States District Court
 15    for the Central District of California for the purpose of enforcing the terms of this
 16    Stipulated Protective Order, even if such enforcement proceedings occur after
 17    termination of this action. I hereby appoint __________________________ [full
 18    name] of _______________________________________ [full address and
 19    telephone number] as my California agent for service of process in connection with
 20    this action or any proceedings related to enforcement of this Stipulated Protective
 21    Order.
 22    Date: ______________________________________
 23    City and State where signed: _________________________________
 24    Printed name: _______________________________
 25

 26    Signature: __________________________________
 27

 28
                                                 15
